Citation Nr: 0930468	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-13 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for lung cancer, 
including as secondary to herbicide exposure in service.

2.  Entitlement to service connection for bladder cancer.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 
1958, and from November 1965 to May 1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 decision by the RO in Portland, 
Oregon that in pertinent part, denied service connection for 
lung cancer, including as secondary to herbicide exposure in 
service, and for bladder cancer.  The Veteran initially 
requested a Board hearing, but by a letter dated in April 
2009, he withdrew his hearing request.

The Board notes that there is another issue which is not 
currently in appellate status.  In a December 2006 rating 
decision, the RO denied an increase in a 60 percent rating 
for a service-connected back disability; a notice of 
disagreement was received from the Veteran in May 2007.  A 
statement of the case was issued in February 2008.  As a 
timely substantive appeal has not been received from the 
Veteran as to this issue, it is not in appellate status and 
will not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2008).

The issue of service connection for lung cancer is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

In April 2006, prior to the promulgation of a decision in the 
present appeal, the Board received notification from the 
Veteran that he wished to withdraw his Substantive Appeal as 
to the issue of service connection for bladder cancer.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran have been met as to the issue of service connection 
for bladder cancer.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a September 2004 decision, the RO denied service 
connection for bladder cancer.    A notice of disagreement 
was received from the Veteran as to this issue in March 2005.  
A statement of the case was issued in February 2006.  A 
Substantive Appeal (VA Form 9) was received from the Veteran 
in March 2006.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative. 38 
C.F.R. § 20.204.  By a letter dated in April 2006, the 
Veteran has withdrawn his appeal for entitlement to service 
connection for bladder cancer and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of this issue, and it is 
dismissed.

ORDER

The appeal of the claim of service connection for bladder 
cancer is dismissed.


REMAND

The Veteran contends that he has primary lung cancer which 
was caused by exposure to herbicides (i.e., Agent Orange) in 
service.  

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).

Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) are deemed associated with herbicide exposure, under 
current VA law.  The foregoing diseases shall be service 
connected if a veteran was exposed to an herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

The records reflect that the Veteran served in Vietnam during 
the Vietnam era.  However, a review of the claims file 
reflects that there is conflicting medical evidence as to 
whether the Veteran's current lung nodules are cancerous.  
The Veteran has received extensive treatment for thyroid 
cancer, beginning in 1990, when he was diagnosed with 
microfollicular adenoma.  He has also been treated for 
bladder cancer.  In 1995, he was diagnosed with papillary 
thyroid cancer.  In 1999, he was diagnosed with metastatic 
papillary carcinoma of the thyroid.  On VA examination in 
June 2004, a VA examiner opined that the lung nodules were 
likely metastatic papillary thyroid cancer to the lungs.  In 
a February 2007 medical opinion, a VA physician indicated 
that he had insufficient information to say whether the 
Veteran has lung cancer, although it was possible, and 
insufficient information to opine as to the etiology of such 
cancer, if present.  

Subsequent VA treatment records dated in 2007 reflect 
conflicting statements as to whether the pulmonary nodules 
are stable or increasing, and a July 2007 endocrinology 
addendum shows that a VA Medical Center (VAMC) chief of 
endrocrinology stated that since the lung nodule appeared 
over four years ago and had grown very slowly, he had assumed 
it was a thyroid malignancy.  He stated that it would only be 
reasonable to remove the lung nodule if it was another type 
of lung cancer.  He stated that he was referring the Veteran 
for a second opinion, at his request.  Such opinion is not in 
the claims file.  A November 2007 addendum to an 
endocrinology note reflects that the Veteran's nodules in the 
right lower lobe may be metastases versus primary lung cancer 
in light of his smoking history.  A December 2007 computed 
tomography scan of the lungs showed stable lung nodules, with 
one that was decreasing in size.  The RO should attempt to 
obtain any second opinion that was provided, as mentioned in 
the July 2007 endocrinology addendum, as well as any ongoing 
pertinent VA medical records.  38 U.S.C.A. § 5103A(c); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).

As discussed above, the Board finds that the medical evidence 
is unclear as to whether the Veteran has a respiratory 
cancer, such as to warrant service connection on either a 
direct or presumptive basis.  Thus, the Board finds that 
another VA examination is needed to obtain such evidence and 
for an opinion as to whether the Veteran currently has a 
respiratory cancer, and, if present, whether it is related to 
herbicide exposure in service or is otherwise related to 
service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain current VA treatment records 
from the Sacramento VAMC and the VA 
Northern California Health Care System, 
pertaining to treatment for a lung 
disorder and for thyroid cancer.

2.  Schedule the Veteran for a VA 
pulmonary examination to determine the 
current nature of any chronic respiratory 
and/or lung disorder, and to obtain an 
opinion as to the possible relationship to 
service.  The examiner should be asked to 
state whether the Veteran currently has 
cancer of the lung and/or respiratory 
system.  The claims file should be 
provided to and be reviewed by the 
examiner in conjunction with the 
examination.  Any tests or studies deemed 
necessary should be conducted and the 
results reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide a diagnosis for all lung 
diseases found.  The examiner should opine 
as to whether it is at least as likely as 
not (50 percent probability or greater) 
that any current lung disease (to include 
cancer) is related to herbicide exposure 
in service, or is otherwise related to 
service.  If respiratory cancer is 
diagnosed, the examiner should provide an 
opinion as to the etiology of such cancer.  
If lung cancer is diagnosed, the examiner 
should opine as to whether such cancer 
began in the lung or elsewhere in the 
body.  The examiner should provide a 
rationale for all opinions expressed.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


